Citation Nr: 1529833	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a recurrent skin disorder to include "jock itch."  

2.  Entitlement to service connection for a recurrent allergic disorder to include an immune system disorder, allergies, "itchy lungs," and post-nasal drip.  

3.  Entitlement to an effective date prior to May 6, 2013, for the award of service connection for arteriosclerotic heart disease (ASHD).  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1967 to July 1969.  The Veteran was awarded the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Buffalo, New York, Regional Office (RO) which denied service connection for Type II diabetes mellitus claimed as the result of herbicide exposure, erectile dysfunction," jock itch," and allergies.  In March 2012, the Veteran submitted a notice of disagreement (NOD).  In December 2013, the RO issued a statement of the case (SOC) to the Veteran.  In December 2013, the Veteran submitted an Appeal to the Board (VA Form 9).  

In June 2014, the RO, in pertinent part, granted service connection for Type II diabetes mellitus; assigned a 20 percent evaluation for that disability; granted service connection for erectile dysfunction; assigned a noncompensable evaluation for that disability; granted special monthly compensation based on the loss of use of a creative organ; effectuated those awards as of February 26, 2010; established service connection for ASHD; assigned a 60 percent evaluation for that disorder; and effectuated that award as of May 6, 2013.  In September 2014, the Veteran submitted a NOD with effective date assigned for ASHD.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In his undated informal claim received in September 2010, the Veteran advanced claims of entitlement to service connection to a skin disorder to include acne and a yeast infection of the head and the buttocks; a left eye disorder; a bilateral lower extremity disorder manifested by the loss of hair; a neurological disorder of the left upper extremity and the lower extremities; a liver disorder; tinnitus; and a urinary disorder.  In a March 2012 written statement, the Veteran advanced contentions which may be reasonably construed as a claim for reimbursement of unauthorized medical expenses.  In November 2012, the Veteran submitted an informal claim of entitlement to service connection for a lung disorder to include chronic obstructive pulmonary disease (COPD) and shortness of breath.  In March 2014, the Veteran submitted an informal claim of entitlement to service connection for a vascular disorder to include arterial aneurysms of the extremities.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

Skin Disorder and Allergic Disorder

The Veteran asserts that he sustained recurrent "jock itch" and recurrent allergies secondary to his service-connected Type II diabetes mellitus.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for Type II diabetes mellitus, posttraumatic stress disorder (PTSD), ASHD, and erectile dysfunction.  

An April 1968 naval treatment record states that the Veteran complained of a penile rash.  An impression of "poss[ible] heat rash" was advanced.  In his February 2010 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that he had been treated for "jock itch" since 2008.  

A January 2011 private treatment record of E.F., D.O. noted that examination of the male genitourinary system reflected red irritation bilateral and groin fold.  This document also noted complaint of chronic cough related to postnasal drip and included an assessment of "other dyspnea and respiratory abnormalities."  An April 2012 testicular sonogram noted bilateral epididymal cysts.  

An April 2011 private treatment record states that the Veteran had a history of "post-nasal drip/allergies."  A June 2012 psychiatric evaluation from S. Long, Ph.D., states that the Veteran the Veteran had a history of "throat and lung 'itch and/or mucus.'"  

Service connection for Type II diabetes mellitus was granted during the pendency of the instant appeal.  The April 2014 VA examination concluded "there was no evidence found to support the finding of associated allergies or tinea corporis."  The examiner did not discuss the Veteran's report of disabilities or medical evidence that suggests the presence of current disabilities.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA dermatological and allergy evaluations are necessary to adequately resolve the issues raised by the instant appeal.  

Clinical documentation dated after April 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Earlier Effective Date for the Award of Service Connection for ASHD

The Veteran has submitted a timely NOD with the effective date assigned for the award of service connection for ASHD.  The AOJ has not issued a SOC which addresses that issue.  Where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed recurrent skin disorder and recurrent allergic disorder, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after April 2014.  

3.  Schedule the Veteran for a VA dermatological evaluation in order to determine the nature and etiology of his claimed recurrent skin disorder to include "jock itch."  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified skin disorder had its onset during active service; is etiologically related to the Veteran's in-service penile rash; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to his service-connected disabilities.  

Service connection is currently in effect for Type II diabetes mellitus, PTSD, ASHD, and erectile dysfunction.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA allergy evaluation in order to determine the nature and etiology of his claimed recurrent allergic disorder to include an immune system disorder, allergies, "itchy lungs," and post-nasal drip.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified allergic disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to his service-connected disabilities.  

Service connection is currently in effect for Type II diabetes mellitus, PTSD, ASHD, and erectile dysfunction.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Issue a SOC to the Veteran which addresses the issues of an effective date prior to May 6, 2013, for the award of service connection for ASHD.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

6.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

